Dissenting Opinion by Judge Palladino:
I respectfully dissent from the majority’s conclusion that mandamus lies as a proper legal remedy in this case.
Lester H. Zimmerman, Jr. (Appellant) appeals from an order of the Court of Common Pleas of Juniata County which dismissed Appellants exceptions to an order directing Appellant to transfer ownership and control of a bank account to Betty S. Carter, et al.1 (Appellee) and which dismissed Appellants counterclaim.
*396On appeal to this Court, Appellant contends that the trial court abused its discretion in issuing a writ of mandamus because Appellees had not established that they possess a clear legal right to control the funds in question. I agree.
Mandamus is an extraordinary remedy which will only issue to compel the performance of a ministerial act or a mandatory duty where the petitioner has a clear legal right, the respondent has a corresponding duty and there is no other appropriate and adequate remedy. Township of Perkiomen v. Mest, 92 Pa. Commonwealth Ct. 307, 499 A.2d 706 (1985). The decision whether to issue an order in mandamus is within the discretion of the trial court and this Courts scope of review is limited to a determination of whether the trial court abused its discretion or committed an error of law. Id.
A thorough review of the record convinces me that Appellees did not establish a clear legal right to the Title IV-D funds which were paid to Appellant. The funds were paid directly to Appellant by DPW pursuant to an Agreement to which the County was not a party. In contradistinction, the County entered into a separate contract for similar funding. Appellant used the funds, in accordance with the provisions of the Agreement, to increase his staff for the investigation and prosecution of paternity and support cases. Appellees now challenge Appellants actions with respect to the funds on the ground that Appellant is without authority under Sections 1420, 1426, 1440 and 1609 of the County Code2 to pay the salary of his assistants from funds outside the County fisc.
Unfortunately, this challenge raises more questions than it answers. For example: Are the salary provisions *397of the County Code an absolute limitation on a district attorneys authority to hire and pay assistants? If so, did the prior District Attorney exceed the scope of his authority when he contracted with DPW to receive and utilize Title IV-D funds to increase his staff, or was he acting as an agent of the County? If the execution of the Agreement did exceed the District Attorney’s authority, are the funds properly payable by DPW?
These questions are appropriately resolved in an action for a declaratory judgment or by a suit in assump-sit. They are not appropriate in an action for mandamus. The purpose of mandamus is not to establish legal rights, but to enforce those rights already established beyond peradventure. Hamm v. Board of Education, School District of Philadelphia, 79 Pa. Commonwealth Ct. 547, 470 A.2d 189 (1984). Because Appellees have failed to establish a clear legal right to receive the Title IV-D funds, the trial court abused its discretion by issuing a writ of mandamus.
Accordingly, the order of the trial court should be reversed.

 Appellees in the instant case are Betty S. Carter, who is the Treasurer of Juniata County, and M. Richard Jones, Ronald Clyde Shearer, and Dorothy E. Delbaugh, who are the Juniata County Commissioners.


 Act of August 9, 1955, P.L. 323, as amended, 16 P.S. §§1420, 1426, 1440, 1609.